Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received September 15, 2021:

Claims 1, 7, 9, 10 have been amended. Therefore Claims 1-10 are pending for rejection in this office action.
The objections to the claims have been withdrawn
The objections to the drawings have been withdrawn


The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on June 15, 2021.

Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada US 2016/0141566

With respect to claim 1, Hamada discloses a battery module 10, comprising: a battery unit array structure 20 comprising a plurality of battery units 20a stacked along a length direction L [Figure 1], wherein the battery unit array structure 20 comprises two opposite end portions along the length direction L and two opposite side portions along a width direction W [Figure 1; Figure 2]; and

 at least two side wall parts 13b/part of the bottom wall part 13A around the opening part 13D for fixing connecting members 14 (connecting components) spaced apart from each other, each of the at least two connecting components 13a/13b comprising a portion of the bottom wall part 13A around the opening part 13D that fixes the connecting members 14 (first holding portion) and a second holding portion 13b [See annotated Figure 7], 

wherein in each of the at least two connecting components 13a/13b, the first holding portion 13a is located at one of the two end portions of the battery unit array structure 

 wherein, in each of the at least two connecting components 13a/13b, the second holding portion 13b is located at one of the two side portions of the battery unit array structure along the width direction W, and connected to a part of the one of the two side portions, [Figure 7; Figure 1; Figure 2]

and wherein, in each of the at least two connecting components 13a/13b, a dimension of the first holding portion 13a in the width direction W is smaller than a dimension of one of the two end portions in the width direction W, and a dimension of the second holding portion 13b in the length direction L is smaller than a dimension of one of the two side portions in the length direction L. [see annotated Figure 7; see annotated Figure 1; Figure 2]



    PNG
    media_image1.png
    423
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    423
    610
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    423
    610
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    777
    674
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    423
    610
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    799
    751
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    799
    751
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    799
    751
    media_image8.png
    Greyscale

With respect to claim 2, Hamada discloses wherein each of the at least two connecting components 13a/13b comprises a plate part of the bottom wall part 13A around the opening part 13D for fixing connecting members 14
(first holding plate) and a second holding plate 13b perpendicular to the first holding plate 13a, the first holding plate 13a is the first holding portion 13a, and the second holding plate 13b is the second holding portion 13b, and 5Application No.: 16/552,261 Filing Date: the first holding plate 13a comprises a smaller area than the end portions, and the second holding plate 13b comprises a smaller area than the side portions. [see annotated Figure 1; Figure 7]

    PNG
    media_image9.png
    423
    610
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    777
    674
    media_image10.png
    Greyscale



Claim Rejections - 35 USC § 103
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada US 2016/0141566 as applied to claim 2 above, in further view of Okada (US 2008/0280194)

With respect to claim 3, Hamada discloses further comprising at least one bundling belt 14 surrounding the battery unit array structure 20 and the at least two connecting components 13a/13b [Figure 1; Figure 7], 

Hamada does not discloses wherein each of the at least two connecting components is provided with a groove, and along a height direction H, a part of the at least one bundling belt is disposed in the groove.


Okada discloses battery module comprising at least one metal strap 26 (bundling belt) surrounding the battery unit array structure [Figure 5; Figure 6; 0023-0024] and a left and right side of an end plate 25 (at least two connecting components), wherein each of the at least two connecting components is provided with a fitting-in positioners 29 (groove), and along a height direction H, a part of the at least one bundling belt 26 is disposed in the groove 29.  [Figure 6; 0069-0070]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least two connecting components of Hamada to include a groove along a height direction H, wherein a part of 
Claim 4, 5, 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada US 2016/0141566 as applied to claim 2 above, in further view of Yoshitake et al. US 2012/0052359. 

With respect to claim 4, Hamada discloses at least 2 spacers 50 disposed between one of the at least two connecting components and the battery unit array structure [Figure 2]

Hamada does not disclose at least two insulating components, wherein each of the at least two insulating components is disposed between one of the at least two connecting components and the battery unit array structure.

Yoshitake et al. discloses a battery assembly comprising a battery unit array structure 3 comprising a plurality of battery units 1 stacked along a length direction L, wherein the battery unit array structure comprises two opposite end portions along the length direction L and two opposite side portions along a width direction W [Figure 1; Abstract] and left and right sides of the metal plate 51 (at least two connecting components) spaced apart from each other [see annotated Figure 5], each of the at least two connecting components 51 comprising a flat part (first holding portion) and a bent part 


    PNG
    media_image11.png
    753
    661
    media_image11.png
    Greyscale



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Hamada to 


With respect to claim 5, Hamada does not disclose wherein each of the at least two insulating components comprises a first insulating plate and a second insulating plate, the first insulating plate covers at least the first holding plate, and the second insulating plate covers at least the second holding plate.



Yoshitake et al. discloses wherein each of the at least two insulating components 52 comprises a first insulating plate and a second insulating plate 52b, the first insulating plate covers at least the first holding plate, and the second insulating plate covers at least the second holding plate. [Figure 5; Figure 2]


    PNG
    media_image12.png
    744
    630
    media_image12.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Hamada to 

With respect to claim 6, Hamada does not disclose wherein each of the at least two insulating components further comprises a third insulating plate and a fourth insulating plate, the third insulating plate is connected to a top of the first insulating plate and a top of the second insulating plate, and the third insulating plate abuts against a top of the battery unit array structure, and6Application No.: 16/552,261Filing Date: the fourth insulating plate is connected to a bottom of the first insulating plate and a bottom of the second insulating plate, and the fourth insulating plate abuts against a bottom of the battery unit array structure.

Yoshitake et al. discloses wherein each of the at least two insulating components 52 further comprises a top portion of holding portion 52b (third insulating plate) and a bottom portion of holding portion 52b (fourth insulating plate), the third insulating plate is connected to a top of the first insulating plate and a top of the second insulating plate, and the third insulating plate abuts against a top of the battery unit array structure, and 6Application No.: 16/552,261the fourth insulating plate is connected to a bottom of the first insulating plate and a 


    PNG
    media_image12.png
    744
    630
    media_image12.png
    Greyscale



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Hamada to include at least two insulating components wherein each of the at least two insulating components further comprises a third insulating plate and a fourth insulating plate, the third insulating plate is connected to a top of the first insulating plate and a top of the second insulating plate, and the third insulating plate abuts against a top of the battery unit array structure, and 6Application No.: 16/552,261 Filing Date:the fourth insulating plate is connected to a bottom of the first insulating plate and a bottom of the second insulating plate, and the fourth insulating plate abuts against a bottom of the battery unit array structure, as disclosed in Yoshitake et al., in order to allow for insulation and improved safety and cooling while reducing the deflection of insulating parts, reducing thickness of end plates and reducing the number of components making assembly easier. [0009-0014; 0022-0024]



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada US 2016/0141566 as applied to claim 1 above, in further view of Kim et al. (US 2011/0135992)

With respect to claim 7, Hamada does not disclose wherein each of the at least two connecting components further comprises a first connecting portion, and the first connecting portion is 20configured to be connected to an adjacent battery module.  

Kim et al. discloses a battery module 100, comprising: a battery unit array structure 15 [0038; Figure 2] comprising a plurality of battery units 10 stacked along a 5length direction L, [Figure 1; Figure 2] wherein the battery unit array structure 15 comprises two opposite end portions along the length direction L and two opposite side portions along a width direction W; [Figure 1; Figure 2] and a left side of base plate 51/ flange 54 and a right side of base plate 51/flange 54 (at least two connecting components)  spaced apart from each other [Figure 2; Figure 1; 0041-0042], wherein each of the least two connecting components further comprises coupling holes (a first connecting portion), and the first connecting portion is 20configured to be connected to an adjacent battery module.  [Figure 3; Figure 4; 0049-0051]


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least two connecting   components of Hamada to comprise a first connecting portion 20configured to be connected to an adjacent battery module, as disclosed in Kim et al., to allow for the incorporation of a plurality of battery modules into a larger structure, i.e. housing or casing, to form an energy storage device/battery pack/battery module to meet the power requirements of the end user such as a battery operated vehicle while allowing for a . 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada US 2016/0141566 as applied to claim 1 above, in further view of Okada ‘816  (US 2010/0000816). 

With respect to claim 8, Hamada discloses a battery module 10, comprising: a battery unit array structure 20 comprising a plurality of battery units 20a stacked along a length direction L [Figure 1], wherein the battery unit array structure 20 comprises two opposite end portions along the length direction L and two opposite side portions along a width direction W [Figure 1; Figure 2]; and

 at least two side wall parts 13b/part of the bottom wall part 13A around the opening part 13D for fixing connecting members 14 (connecting components) spaced apart from each other, each of the at least two connecting components 13a/13b comprising a portion of the bottom wall part 13A around the opening part 13D that fixes the connecting members 14 (first holding portion) and a second holding portion 13b [Figure 7], 

wherein in each of the at least two connecting components 13a/13b, the first holding portion 13a is located at one of the two end portions of the battery unit array structure 
 wherein, in each of the at least two connecting components 13a/13b, the second holding portion 13b is located at one of the two side portions of the battery unit array structure along the width direction W, and connected to a part of the one of the two side portions, [Figure 7; Figure 1; Figure 2]

and wherein, in each of the at least two connecting components 13a/13b, a dimension of the first holding portion 13a in the width direction W is smaller than a dimension of one of the two end portions in the width direction W, and a dimension of the second holding portion 13b in the length direction L is smaller than a dimension of one of the two side portions in the length direction L. [Figure 7; Figure 1; Figure 2]


Hamada does not disclose a battery pack, comprising: a case having an inner cavity; and a plurality of battery modules disposed in the inner cavity, 

Okada ‘816 discloses a battery pack, comprising: a case 9 having an inner cavity 6; and a plurality of battery modules 3 disposed in the inner cavity 6 [0020-0035; Figure 3] wherein each of the plurality of battery modules is a battery module, comprising: a battery unit array structure comprising a plurality of battery units stacked along a 5length direction L, wherein the battery unit array structure comprises two opposite end portions 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Hamada to be incorporated into a battery pack comprising a case having an inner cavity with a plurality of battery modules, as disclosed in Okada ‘816, in order to form an energy storage device/battery pack/battery module to meet the power requirements of the end user such as a battery operated vehicle, while avoiding local concentration of the load on the battery blocks and allow for support without inducing stress, while allowing for battery blocks to be efficiently cooled. [0021-0022]

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada US 2016/0141566 in view of Okada ‘816  (US 2010/0000816) as applied to claim 8 above, in further view of Kim et al. (US 2011/0135992)

With respect to claim 9, Hamada does not disclose wherein each of the at least two connecting components comprises a first connecting portion, and the first connecting portion comprises a first connecting plate and/or a second connecting plate, along the length direction L, two adjacent battery modules of the plurality of battery modules are fixedly connected by the first connecting plate, and/ or along the width direction W, two adjacent battery modules of the plurality of battery modules are fixedly connected by the second connecting plate.






    PNG
    media_image13.png
    800
    671
    media_image13.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least two connecting  et al., to allow for the incorporation of a plurality of battery modules into a larger structure, i.e. housing or casing, to form an energy storage device/battery pack/battery module to meet the power requirements of the end user such as a battery operated vehicle while allowing for a more compact reduced size battery pack that may be efficiently mounted in a limited space thereby increasing space efficiency while simplifying assembly. [0053-0058].

 

With respect to claim 10, Hamada does not disclose wherein each of the at least two connecting components comprises a second connecting portion, wherein the second connecting portion is fixed to a bottom of the first holding portion and a bottom of the second holding portion, and/or 7the second connecting portion is fixed to a top of the first holding portion and a top of the second holding portion.

Kim et al. discloses a battery pack comprising a plurality of battery modules 100 [Figure 4] wherein each of the plurality of battery modules is a battery module 100, comprising: a battery unit array structure 15 [0038; Figure 2] comprising a plurality of battery units 10 stacked along a 5length direction L, [Figure 1; Figure 2] wherein the battery unit array structure 15 comprises two opposite end portions along the length direction L and two opposite side portions along a width direction W; [Figure 1; Figure 2] and a left side of base plate 51/ flange 54 and a right side of base plate 51/flange 54 (at least two 


    PNG
    media_image13.png
    800
    671
    media_image13.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least two connecting  et al., to allow for the incorporation of a plurality of battery modules into a larger structure, i.e. housing or casing, to form an energy storage device/battery pack/battery module to meet the power requirements of the end user such as a battery operated vehicle while allowing for a more compact reduced size battery pack that may be efficiently mounted in a limited space thereby increasing space efficiency while simplifying assembly. [0053-0058].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niedzwiecki et al. US 20130288105
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.